Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 1 of 10 PageID #: 996



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


 UNITED STATES OF AMERICA                           §
                                                    §
                                                    §   Case No. 4:19CR264-SDJ-KPJ
                                                    §
 GARY COLLIN BUSSELL (1)                            §   Judge Jordan
 BEN WESTIN (2)                                     §
 SCOTT PERRAS (3)                                   §
 FRANK ERIC DOCKERY (4)                             §
 WILLIAM GRANT ALLBROOK (5)                         §
 AUSTIN SEYMOUR (6)                                 §
 LISA YOUNG (7)                                     §
 GEORGE WAGNER, III (8)                             §                           DEC 1 2 2019
 GINA CORWIN (9)                                    §                       Gcrk, U.5. Dis rict Court
 TODD SHEWMAKE (10)                                 §                           Texas Eastern
 PETER YIN (11)                                     §

                            FIRST SUPERSEDING INDICTMENT


 THE UNITED STATES GRAND JURY CHARGES:

                                              Count One

                                                        Violation: 21 U.S.C. § 841(a)(1) and 18
                                                        U.S.C. § 2 (Possession with the Intent to
                                                        Distribute and Distribution of Controlled
                                                        Substances Resulting in Death and Aiding
                                                        and Abetting)

         In or about December 2018, in the Eastern District of Texas and elsewhere, the

 defendants, Gary Collin B ssell, Ben Westin, Scott Perras, William Grant Allbrook,

 and Peter Yin aided and abetted by each other did knowingly and intentionally possess with

 intent to distribute and distribute a mixture or substance containing a detectible amount of


 First Superseding Indictment/Notice of Penalties
 Page 1
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 2 of 10 PageID #: 997



 Alprazolam and N~phenyl-N-[l-(2-phenylethyl)-4-piperidinyl]propanamide (Fentanyl),

  and the death of R.J.P. on or about December 28,2018, resulted from the use of Alprazolam

  and Fentanyl distributed by the defendants in violation of 21 U.S.C. § 841.

         In violation of 21 U.S.C. § 841 and 18 U.S.C. §2.

                                              Count Two

                                                     Violation: 21 U.S.C. $ 846
                                                     (Conspiracy to Distribute and Possess
                                                     with the Intent to Distribute a Controlled
                                                     Substance)

         That from sometime in or about 2014, and continuously thereafter up to and

 including on or about November 22, 2019, in the Eastern District of Texas and elsewhere,

 Gary Collin Bussell, Ben Wes in, Scott Perras, William Grant Allbrook, Austin

 Seymour, Lis Young, George Wagner, III, Gina Corwin, Todd She make, and Peter

 Yin defendants, did knowingly and intentionally combine, conspire, and agree with each

 other and other persons known and unknown to the United States Grand Jury, to knowingly

 and intentionally distribute and possess with the intent to distribute a mixture or substance

 cont ining a detectible amount of Alprazolam, Oxycodone, Amphetamine (Adderall),

 Cocaine, and N-phenyI-N-[l-(2-phenylethyl)-4-piperidinyl]propanamide (Fentanyl), in

 violation of 21 U.S.C. § 841(a)(1).

         In violation of 21 U.S.C. § 846.

                                             Count Three

                                                     Violation: 18 U.S.C. §3
                                                     (Accessory after the Fact)

         In or about December 2018, in the Eastern District of Texas, the defendant, Frank

 First Superseding Indictment/Notice of Penalties
 Page 2
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 3 of 10 PageID #: 998



 Eric Dockery, knowing that an offense against the United States had been committed, to

 wit, possession with intent to distribute a mixture or substance containing a detectible

 amount of Alprazolam and N-phenyl N-[l-(2-phenylethyl)-4-piperidinyl]propanamide

 (Fentanyl), by co-defendant, Ben Westin, as charged in Count One of this Indictment, did

 receive, relieve, comfort, and assist Ben Westin in order to hinder and prevent his

 prosecution, apprehension, trial, and punishment, in violation of 18 U.S.C. § 3.

                                              Count Four

                                                     Violation: 18 U.S.C. §4
                                                     (Misprison of a Felony)

         In or about December 2018, in the Eastern District of Te as and elsewhere, Frank

 Eric Dockery, having knowledge of the actual commission of a felony cognizable by a

 court of the United States, to-wit, possession with intent to distribute a mixture or substance

 containing a detectible amount of Alprazolam and N-phenyl-N-[l-(2-phenylethyl)-4-

 piperidinyl]propanamide (Fentanyl), in violation of 21 U.S.C. § 841, did conceal the same

 by failing to report the criminal activity and did not make known this fact as soon as

 possible to a judge or other person in a position of authority under the United States.

         In violation of 18 U.S.C. § 4.

                                              Count Five

                                                     Violation: 21 U.S.C. § 841(a)(1) and
                                                     18 U.S.C. § 2 (Possession with the Intent
                                                     to Distribute and Distribution of
                                                     Controlled Substances and Aiding and
                                                     Abetting)

         That from sometime in or about 2014, and continuously thereafter up to and


 First Superseding Indictment/Notice of Penalties
 Page 3
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 4 of 10 PageID #: 999



  including on or about November 22, 2019, Gary Collin Bussell, Ben Westin, Scott

  Perras, Frank Eric Dockery, William Grant Allbrook, Austin Seymour, Lisa Young,

  Todd Shewmake, and Peter Yin aided and abetted by each other did knowingly and

  intentionally possess with intent to distribute and distribute a mixture or substance

  containing a detectible amount of Alprazolam, Oxycodone, Cocaine, and N-phenyI-N-[l-

  (2-phenyIethyl)-4-piperidinyl] pro anamide (Fentanyl), in violation of 21 U.S.C. § 841.

         In violation of 21 U.S.C. § 841 and 18 U.S.C. § 2.



                                               Count Six

                                                      Violation: 18 U.S.C. § 924(c)
                                                      (Possession of a Firearm in Furtherance
                                                      of a Drug Trafficking Crime)

         On or about March 26, 2019, in the Eastern District of Texas, Ben Westin,

 defendant, did knowingly possess firearms, namely a Remington Shotgun serial number

 RS40408 and a Mossberg .22 Rifle serial number 13507727, in furtherance of a drug

 trafficking crime for which he may be prosecuted in a Court of the United States, to wit:

 possession with intent to distribute a mixture or substance containing a detectible amount

 of Alprazolam, Oxycodone, Amphetamine (Adderall), Cocaine, and N-phenyl-N-[l~(2-

 phenylethyl)-4- i eridinyl]propanamide (Fentanyl), a violation of 21 U.S.C. § 841(a)(1).

         In violation of 18 U.S.C. § 924(c).

                                             Count Seven

                                                      Violation: 18 U.S.C. § 924(c)
                                                      (Possession of a Firearm in Furtherance
                                                      of a Drug Trafficking Crime)


 First Superseding Indictment/Notice of Penalties
 Page 4
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 5 of 10 PageID #: 1000



          That from sometime in or about 2017, and continuously thereafter up to and

  including the date of this Indictment, in the Eastern District of Texas, Frank Eric Dockery,

  defendant, did knowingly possess a firearm in furtherance of a drug trafficking crime for

  which he may be prosecuted in a Court of the United States, to wit: possession with intent

  to distribute a mixture or substance containing a detectible amount of Alprazolam,

  Oxycodone, Amphetamine (Adderall), Cocaine, and N-phenyl-N-[l-(2-phenyIethyl)-4-

  piperidinyl]propanamide (Fentanyl), a violation of 21 U.S.C. § 841(a)(1).

          In violation of 18 U.S.C. § 924(c).

                                              Count Eight

                                                      Violation: 21 U.S.C. § 846 (Conspiracy
                                                      to Possess with Intent to Distribute
                                                      Methamphetamine)

          That from sometime in or about 2014, and continuously thereafter up to and

  including on or about November 22, 2019, in the Eastern District of Texas and elsewhere,

  Gary Collin Bussell, Ben Westin, Scott Perras, William Grant Allbrook, Austin

  Seymour, Lisa Young, Gina Corwin, Todd Shewmake, and Peter Yin defendants, did

  knowingly and intentionally combine, conspire, and agree with each other and other

  persons known and unknown to the United States Grand Jury, to knowingly and

  intentionally distribute and possess with the intent to distribute 500 grams or more of a

  mixture or substance containing a detectable amount of methamphetamine or 50 grams or

  more of methamphetamine (actual), a violation of 21 U.S.C. § 841(a)(1).

          In violation of 21 U.S.C. § 846.




  First Superseding Indictment/Notice of Penalties
  Page 5
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 6 of 10 PageID #: 1001



                                                                                     >

               NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
                          Criminal Forfeiture Pursuant to 21 U.S.C, $ 853

          As a result of committing the offenses charged in this Indictment, the defendants

  shall forfeit to the United States, pursuant to 21 U.S.C. § 853, all property, real and

  personal, involved in the offenses alleged or traceable to such property, and all property,

  real or personal, used to commit or facilitate the offenses alleged, including, but not limited

  to, the following:


  Firearms


          Remington Shotgun serial number RS40408; and
          Mossberg .22 Rifle serial number 13507727.


  Substitute Assets

          If any of the property described above as being subject to forfeiture, as a result of
          any act or omission of any defendant -

                  (a) cannot be located upon the exercise of due diligence;
                  (b) has been transferred or sold to, or deposited with a third person;
                  (c) has been placed beyond the jurisdiction of the court;
                  (d) has been substantially diminished in value; or
                  (e) has been commingled with other property which cannot be subdivided
                         without difficulty;

  it is the intent of the United States, pursuant to 18 U.S.C. § 982(a)(4), to seek forfeiture of
  any other property of each defendant up to the value of the above forfeitable property,
  including but not limited to all property, both real and personal owned by each defendant.

          By virtue of the commission of the offenses alleged in this Indictment, any and all

  interest that each defendant has in the above-described property is vested in and hereby

  forfeited to the United States.


  First Superseding Indictment/Notice of Penalties
  Page 6
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 7 of 10 PageID #: 1002



                                                     A TRUE BILL




                                                     GRAND JURY FOREPERSON

  JOSEPH D. BROWN
  UNITED STATES ATTORNEY




  JAY R. COMBS Date
  Assistant United States Attorney




  First Superseding Indictment/Notice of Penalties
  Page 7
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 8 of 10 PageID #: 1003



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


  UNITED STATES OF AMERICA                           §
                                                     §
                                                     § Case No. 4:19CR264-SDJ-KPJ
                                                     §
  GARY COLLIN BUSSELL (1)                            § Judge Jordan
  BEN WESTIN (2)                                     §
  SCOTT PERRAS (3)                                   §
  FRANK ERIC DOCKERY (4)                             §
  WILLIAM GRANT ALLBROOK (5)                         §
  AUSTIN SEYMOUR (6)                                 §
  LISA YOUNG (7)                                     §
  GEORGE WAGNER, III (8)                             §
  GINA CORWIN (9)                                    §
  TODD SHEWMAKE (10)                                 §
  PETER YIN (11)                                     §

                                     NOTICE OF PENALTIES

                                               Count One

  Violation: 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2

  Penalty: If death or serious bodily injury resulted from the uses of such substance
                 then a term of imprisonment of not less than 20 years or more than life, a
                 fine not to exceed $5,000,000 or both. A term of supervised release of at
                 least five (5) years.

  Special Assessment: $ 100.00

                                               Count Two

  Violation: 21 U.S.C. § 846

  Penalty: A term of imprisonment of not more than 20 years imprisonment, a fine not
               to exceed $1,000,000.00 or both; supervised release of at least three years;

  Special Assessment: $100.00

  First Superseding Indictment/Notice of Penalties
  Page 8
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 9 of 10 PageID #: 1004



                                               Count Three

   Violation: 18U.S.C. §3

  Penalty: A term of imprisonment of not more than 15 years, a fine not to exceed
                $2,500,000, or both. A term of supervised release of at least three (3)
                     years.

   Special Assessment: $ 100.00



                                                Count Four

  Violation: 18U.S.C. §4

  Penalty: Not more than 3 years, a fine not to exceed $250,000, or both. A term of
                supervised release of not more th n one (1) year.

  Special Assessment: $ 100.00



                                                Count Five

  Violation: 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2

  Penalty: A term of imprisonment of not more than 20 years imprisonment, a fine not
               to exceed $1,000,000.00 or both; supervised release of at least three years;

  Special Assessment: $ 100.00



                                         Counts Six and Seven

  Violation: 18 U.S.C. § 924(c)

  Penalty: Imprisonment for not less than 5 years or more than life, which
              imprisonment must be consecutive to any other sentence imposed for the
              drug trafficking crime during which the firearm was possessed, a fine not to
              exceed $250,000.00 or both. A term of supervised release of not more
                  than 3 ye rs.

  Special Assessment: $ 100.00



  First Superseding Indictment/Notice of Penalties
  Page 9
Case 4:19-cr-00264-SDJ-KPJ Document 136 Filed 12/12/19 Page 10 of 10 PageID #: 1005



                                               Count Eight

  Violation: 21 U.S.C. § 846

  Penalty: If 500 grams or more of a mixture or substance containing a detectable
                amount of methamphetamine or if 50 grams or more of Methamphetamine
                (actual) - not less than 10 years and not more that life imprisonment, a fine
                not to exceed $10 million, or both; supervised release of at least five (5)
                  years.

                  If 50 grams or more of a mixture or substance containing a detectable
                  amount of methamphetamine or if 5 grams or more of Methamphetamine
                  (actual) -- not less than 5 years and not more than 40 years im risonment, a
                  fine not to exceed $5 million, or both; supervised release of at least 4 years.

                  If less than 50 grams or more of a mixture or substance containing a
                  detectable amount of methamphetamine or less than 5 grams of
                  methamphetamine (actual) - not ore than 20 years imprisonment, a fine
                  not to exceed $2 million, or both; supervised release of at least 3 years.

   Special Assessment: $100.00




   First Superseding Indictment/Notice of Penalties
   Page 10
